DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While an embodiment has been disclosed having a rigid base plate that is attached with first and second fasteners where in combination with a collar and rigid arm can be used to constrain rotation of one of the fasteners, and an embodiment has such that the first fastener extends through a first opening in the rigid base plate and the second fastener extends through a second opening in the rigid base plate such that the rigid base plate constrains rotational movement of the first fastener and the second fastener”.  Accordingly, the claim is considered to have been amended so as to include new matter.
Clarification and/or correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
‘As best understood’, limitation requiring “installing a rigid base plate on the at least one structure such that the first fastener extends through a first opening in the rigid base plate and the second fastener extends through a second opening in the rigid base plate such that the rigid base plate constrains rotational movement of the first fastener and the second fastener” is essentially a typo in description of the process of using the 
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 2, 4-6, 8-10, 13-15, 18, and 23-25 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by U.S. Pat. No. 1,741,077 to Rusack.
Rusack ‘077 teaches limitations for (claim 12) a “locking assembly comprising a rigid base plate” – including the arrangement of 16 and 26 shown in Fig 5 which are each extending through a structure” – 22,23 extend through structure comprising 10,11 as shown, “the rigid base plate is adjacent an outer surface of the structure” – as shown, “and includes a first part configured to engage the first fastener such that relative translational movement of the first part and the first fastener is constrained” – including the opening in 16 for 23 as shown in Fig 5, “for receiving a stud” – shown to receive the bolt shank/stud, “and a second part configured to engage with the second fastener such that relative translational movement of the second part and the second fastener is constrained” – including the other end of 16 and/or 26 as shown having opening for 22, “and -3-William TULLOCH et al.Atty Docket No.: JHN-5065-0616Appl. No. 16/701,674 a locking apparatus including: a collar configured to engage the first fastener to constrain rotation of the collar relative to the first fastener component” – including 36 as shown in Fig 6, “wherein the collar includes an inner surface having a first finite order of rotational symmetry about an axis of the first fastener and an outer surface having a second finite order of rotational symmetry about the axis” – as shown in Fig 6, “and a rigid arm” – including 29 as shown in Fig 7, “including a first end configured to engage the collar” – the end which is engaged to 36 in Fig 5, “to constrain rotation of the collar relative to the first end” – inherent to the geometry and arrangement, “and a second end configured to engage the rigid base plate to constrain rotation of the rigid arm relative to the rigid base” – the other end of 29. 
first fastener of the first fastener” – 25 as shown. 
As regards claim 4, reference teaches further limitation of “the inner surface of the collar is configured to mechanically interlock with an outer surface of the first fastener” – as shown.  
As regards claim 5, reference teaches further limitation of “the inner surface of the collar is configured to mechanically interlock with the outer surface of the first fastener first fastener 
As regards claim 6, reference teaches further limitation of “the first end of the rigid arm comprises an engagement surface configured to mechanically interlock with the outer surface of the collar in a plurality of rotational positions of the rigid arm relative to the collar” – as shown at 35,36.  
As regards claim 8, reference teaches further limitation of “at least a section of the collar has a non-circular cross-section and/or at least one radially- extending projection, and wherein the first end of the rigid arm is configured to at least partially encircle the at least a section of the collar having a non-circular cross-section and/or at least one radially-extending projection” – as shown wherein vertices of the polygonal geometry form ‘radially-extending projection(s).  
As regards claim 9, reference teaches further limitation of “one of the engagement surface of the first end and the outer surface of the collar comprises axial splines oriented substantially parallel to the axis of rotation of the fastener component, the recesses interlock to prevent relative rotation of the arm and the collar when the arm is engaged with the collar” – respective illustrated vertices of the prior art geometry anticipate limitation for parallel splines. 
As regards claim 10, one of ordinary skill in the art would recognize that at least prior to installation of the collar and/or fastener 23,25, the rigid arm configuration is inherently capable of a plurality of rotational positions relative to the rigid base plate.
As regards claim 13, reference teaches further limitation of “the first part of the base plate comprises a first opening configured to encircle the first fastener and the second part of the base plate comprises a second opening configured to encircle the second fastener” – as shown
As regards claim 14, reference teaches further limitation of “the base plate further comprises an engagement feature configured to be engageable with the second end of the arm such that relative rotational movement of the second end and the base plate is substantially prevented” – the reference discloses a hole for receiving through-bolt for fixed mounting that anticipates broad limitation. 
As regards claim 15, reference teaches further limitation of “the locking assembly further comprises an additional locking apparatus configured to lock a rotational position of the second fastener rigid base plate” – the nut 25 on bolt 22 anticipates broad limitation. 

As regards claim 23, reference teaches limitations for a method including “comprising: installing a first fastener on at least one structure by rotating the first fastener installing a second fastener on the at least one structure by rotating the second fastener relative to the at least one structure until a desired torque is achieved” - One of ordinary skill in the art would recognize tightening of 22,25 to a desired torque is inherent to teachings of the reference, “installing a rigid base plate on the at least one structure such that the first fastener extends through a first opening in the rigid base plate and the second fastener extends through a second opening in the rigid base plate such that the rigid base plate constrains rotational movement of the first fastener and the second fastener” – including install of 16,26 to position shown wherein ‘steps’ are not required in any particular order by the claim, “installing a first locking collar on the first fastener first locking collar with the first fastener to constrain relative rotation of the first locking collar and the first fastener; rigid base plate; engaging the first end of the locking arm with the locking collar, in the selected rotational to constrain to constrain 
As regards claim 24, reference teaches limitations for a “the first end of the locking arm and the locking collar are mutually configured such that the first end of the locking arm is engageable with the locking collar in a set of discrete rotational positions, and wherein the selected rotational position is comprised in the set of discrete rotational positions” – as shown, described and inherent to the geometry of the prior art structure.  
As regards claim 25, although prior art has limited selection of rotational positions wherein the arm is prevented from rotating relative to the base, the method of using inherently includes selecting one. 

Claim(s) 12, 2, 4-6, 8-10, 13-16, 18, and 23 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by U.S. Pat. No. 10,941,675 to Silva.
Silva ‘675 3teaches limitations for (claim 12) a “locking assembly comprising a rigid base plate” – including 28 as shown in Fig 1, “configured to extend between at least a first fastener” – including 30B, “and a second fastener” – including 30B arranged as shown, “each extending through a structure” – fasteners 30 and their respective stud/shank structure extend through component structure to be assembled comprising is adjacent an outer surface of the structure” – as shown, “and includes a first part configured to engage the first fastener such that relative translational movement of the first part and the first fastener is constrained” – including the opening for the fastener as as shown, “for receiving a stud” – shown to receive the bolt shank/stud, “and a second part configured to engage with the second fastener such that relative translational movement of the second part and the second fastener is constrained” – including the other end of 28 shown having opening for the second fastener, “and -3-William TULLOCH et al.Atty Docket No.: JHN-5065-0616Appl. No. 16/701,674 a locking apparatus including: a collar configured to engage the first fastener to constrain rotation of the collar relative to the first fastener component” – including the end of 32B which surrounds the fastener, “wherein the collar includes an inner surface having a first finite order of rotational symmetry about an axis of the first fastener and an outer surface having a second finite order of rotational symmetry about the axis” – polygonal geometry of the opening, “and a rigid arm” – including the other end of 32B which mounts to 34, “including a first end configured to engage the collar” – a generally central portion of 32B which defines an ‘end’ of the side which connects to 34 and which is integrally engaged to the collar portion end surrounding 30B, “to constrain rotation of the collar relative to the first end” – inherent to the integral geometry, “and a second end configured to engage the rigid base plate to constrain rotation of the rigid arm relative to the rigid base” – the other end of 32B which engages 34. 
As regards claim 2, reference teaches further limitation of “the first fastener of the first fastener” –as shown. 
first fastener” – as shown.  
As regards claim 5, reference teaches further limitation of “the inner surface of the collar is configured to mechanically interlock with the outer surface of the first fastener first fastener 
As regards claim 6, reference teaches further limitation of “the first end of the rigid arm comprises an engagement surface configured to mechanically interlock with the outer surface of the collar in a plurality of rotational positions of the rigid arm relative to the collar” – as shown and described.  
As regards claim 8, reference teaches further limitation of “at least a section of the collar has a non-circular cross-section and/or at least one radially- extending projection, and wherein the first end of the rigid arm is configured to at least partially encircle the at least a section of the collar having a non-circular cross-section and/or at least one radially-extending projection” – the periphery of the opening as shown wherein vertices of the polygonal geometry form ‘radially-extending projection(s).  
As regards claim 9, reference teaches further limitation of “one of the engagement surface of the first end and the outer surface of the collar comprises axial splines oriented substantially parallel to the axis of rotation of the fastener component, which project radially from the surface with respect to the axis of rotation of the fastener component, and the other one of the engagement surface of the first end and the outer surface of the collar comprises axial recesses configured to receive the splines, so that the recesses interlock to prevent relative rotation of the arm and the collar when the arm is engaged with the collar” – respective illustrated vertices of the prior art geometry anticipate limitation for parallel splines. 
As regards claim 10, one of ordinary skill in the art would recognize that at least prior to installation of the fastener, the rigid arm configuration is inherently capable of a plurality of rotational positions relative to the rigid base plate.
As regards claim 13, reference teaches further limitation of “the first part of the base plate comprises a first opening configured to encircle the first fastener and the second part of the base plate comprises a second opening configured to encircle the second fastener” – as shown
As regards claim 14, reference teaches further limitation of “the base plate further comprises an engagement feature configured to be engageable with the second end of the arm such that relative rotational movement of the second end and the base plate is substantially prevented” – the reference discloses a hole for mounting with 34 that anticipates broad limitation. 
As regards claim 15, reference teaches further limitation of “the locking assembly further comprises an additional locking apparatus configured to lock a rotational position of the second fastener rigid base plate” – 32A. 
As regards claim 16, the arrangement of Fig 1 anticipates broad limitation as otherwise addressed herein above.
As regards claim 18, reference teaches limitations for a “kit of parts for forming the locking assembly according to claim 12 – as shown.
first fastener on at least one structure by rotating the first fastener installing a second fastener on the at least one structure by rotating the second fastener relative to the at least one structure until a desired torque is achieved” - One of ordinary skill in the art would recognize tightening of bolts 30 to a desired torque is inherent to teachings of the reference, “installing a rigid base plate on the at least one structure such that the first fastener extends through a first opening in the rigid base plate and the second fastener extends through a second opening in the rigid base plate such that the rigid base plate constrains rotational movement of the first fastener and the second fastener” – including install of 28 to position and arrangement shown wherein ‘steps’ are not required in any particular order by the claim, “installing a first locking collar on the first fastener first locking collar with the first fastener to constrain relative rotation of the first locking collar and the first fastener; rigid base plate; engaging the first end of the locking arm with the locking collar, in the selected rotational position of the locking arm, to constrain to constrain 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 1,741,077 to Rusack.
With respect to claim 3 and 7, although reference illustrates the inner finite rotational symmetry is greater than the outer, not “the first finite order of rotational symmetry second finite order of rotational symmetry”, it would have been an obvious design choice to provide the inner to be less than the outer (with corresponding modification of the engaging end of 29 to correspond to the geometry of the outer circumference of the collar) while still providing the same amount of angular adjustability inasmuch as both arrangements are equivalent for that purpose and can be used to achieve the same rotational adjustability In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
As regards claim 7, as modified, the reference teaches further limitation of “the plurality of rotational positions of the rigid arm relative to the collar is greater than the plurality of rotational positions of the collar relative to the first fastener” – as discussed herein above, the modification to the number of degrees of rotational symmetry of inner/outer portions of collar and the engaging portion of 29 as proposed would include the relative number of rotational positions being as recited.  

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 1,741,077 to Rusack.
As regards claim 11, although reference does not explicitly disclose “wherein one or both of the collar and the rigid arm has been manufactured using an additive manufacturing process” – one of ordinary skill in the art would recognize the prior art structure teaches all structure of having been made from such process but also that it would have been obvious if not inherent to manufacture from process as recited as a design choice or engineering expedient not affecting function in order to correspond with available tooling for example.

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 1,741,077 to Rusack in view of U.S. Pat. No. 5,651,513 to to Arena.
Although Rusack ‘077 teaches a locking mechanism for locking the rotational position of a fastener relative to additional structure(s), the reference doesn’t teach an “aircraft assembly comprising: a first aircraft structure; a second aircraft structure fixedly attached to the first aircraft structure by one or more fasteners configured to be installed on the structure by rotating the or each fastener about its axis; and a locking mechanism engaged with at least one of the one or more fasteners, for substantially preventing rotation of at least a part of the fastener relative to the first and second structures; wherein the locking mechanism comprises a locking apparatus according to claim 12”.  However, it is well known to attach one aircraft structure to another using fasteners and examiner takes Official Notice that vibration and unintentional loosening of fasteners is a well known problem in aircraft whereby it would have been obvious to one of ordinary skill in the art to provide a locking mechanism as taught by Rusack ‘077 to lock fasteners securing one aircraft structure to another from inadvertently coming loose as otherwise taught by the reference.  One of ordinary skill in the art would have more than reasonable expectation of success since modification to prevent fasteners from coming loose by accident would not otherwise change their intended function.
As regards claim 20, it would have been obvious to one of ordinary skill in the art to attach aircraft structures wherein “each fastener comprises a nut threadingly engaged with a bolt or a stud, and wherein the locking mechanism is engaged with the nut of the at least one fastener to substantially prevent rotation of the nut relative to the first and 
As regards claim 21, it would have been obvious to one of ordinary skill in the art to attach aircraft structures comprising “the first aircraft structure is comprised in a fixed trailing edge structure and the second aircraft structure is comprised in a flap support structure” – as otherwise disclosed by Arena ‘513 in order to fasten the structures for function as disclosed and to provide a locking mechanism(s) as taught by Rusack ‘077 in order to prevent them from coming loose by accident.  
As regards claim 22, it would have been obvious to one of ordinary skill in the art to attach aircraft structures assembled as discussed herein above to be portion of an “aircraft comprising the aircraft assembly according to claim 19.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 10,941,675 to Silva.
As regards claim 11, although reference does not explicitly disclose “wherein one or both of the collar and the rigid arm has been manufactured using an additive manufacturing process” – one of ordinary skill in the art would recognize the prior art structure teaches all structure of having been made from such process but also that it would have been obvious if not inherent to manufacture from process as recited as a design choice or engineering expedient not affecting function in order to correspond with available tooling for example.

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,941,675 to Silva in view of U.S. Pat. No. 5,651,513 to to Arena.
Although Silva ‘675 teaches a locking mechanism for locking the rotational position of a fastener relative to additional structure(s), the reference doesn’t teach an “aircraft assembly comprising: a first aircraft structure; a second aircraft structure fixedly attached to the first aircraft structure by one or more fasteners configured to be installed on the structure by rotating the or each fastener about its axis; and a locking mechanism engaged with at least one of the one or more fasteners, for substantially preventing rotation of at least a part of the fastener relative to the first and second structures; wherein the locking mechanism comprises a locking apparatus according to claim 12”.  However, it is well known to attach one aircraft structure to another using fasteners and examiner takes Official Notice that vibration and unintentional loosening of fasteners is a well known problem in aircraft whereby it would have been obvious to one of ordinary skill in the art to provide a locking mechanism as taught by Rusack ‘077 to lock fasteners securing one aircraft structure to another from inadvertently coming loose as otherwise taught by the reference.  One of ordinary skill in the art would have more than reasonable expectation of success since modification to prevent fasteners from coming loose by accident would not otherwise change their intended function.
As regards claim 20, it would have been obvious to one of ordinary skill in the art to attach aircraft structures wherein “each fastener comprises a nut threadingly engaged with a bolt or a stud, and wherein the locking mechanism is engaged with the nut of the at least one fastener to substantially prevent rotation of the nut relative to the first and 
As regards claim 21, it would have been obvious to one of ordinary skill in the art to attach aircraft structures comprising “the first aircraft structure is comprised in a fixed trailing edge structure and the second aircraft structure is comprised in a flap support structure” – as otherwise disclosed by Arena ‘513 in order to fasten the structures for function as disclosed and to provide a locking mechanism(s) as taught by Silva ‘675 in order to prevent them from coming loose by accident.  
As regards claim 22, it would have been obvious to one of ordinary skill in the art to attach aircraft structures assembled as discussed herein above to be portion of an “aircraft comprising the aircraft assembly according to claim 19.

Allowable Subject Matter
Claim 17 is allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677